By the Court.
— The evidence is clearly admissible. Under the general issue, however, the jury may decide, whether the evidence is sufficient to discharge him, or not. The position is generally true, that an infant can only bind himself for necessaries ; yet, in the court of chancery, cases occur, in which a payment would be decreed, contrary to the strict rule of the common law. In this form of action, equity is the principal consideration ; and from necessity, the courts of law, in Pennsylvania, adopt the principles of the English courts of chancery.